Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Corrected Notice of Allowbility to replace the Notice of Allowance filed on 02/25/2021. Amendments filed on 03/15/2021 have been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. Walter Welsh on 02/18/2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:Line 8: The limitation of “wherein the devices comprises:” has been removed.Line 9: The limitation of “support parts” has been replaced with --support part--.Line 10: The limitation of “bottom sides” has been replaced with --bottom side-.Line 12: The limitation of “support parts” has been replaced with
Claim 2 has been amended as follows:Line 1: The limitation of “said support parts” has been replaced with --said at least one support part--.
Claim 4 has been amended as follows:Lines 1-2: The limitation of “said support parts” has been replaced with --said at least one support part--.
Claim 6 has been amended as follows:Line 2: The limitation of “front side the skis” has been replaced with --front side of the skis--.
The following is an examiner’s statement of reasons for allowance: Miller (US 9498672) and Rodgers Jr (US 20040248711) are the closest prior art to the claimed invention teaching a pair of skis having a top side and a bottom side, a frame, two pendulate arms, each of the pendulate arms has an upper end rotatably connected to the frame about a rotational axis, and a lower end pivotably connected to one of the skis, and at least one resistance unit connected to the pendulate arms, at least one support part located below the skis respectively, and two movable elements connected to the bottom sides of the skis respectively, and each of the movable elements are arranged to glide or role along the support part but fails to teach the claimed invention as a whole further comprising a pair of cords connecting the pendulate arms with the resistance unit, and each of the first cords is adjustably attached to one of the pendulate arms to enable a connection point between the cord and the pendulate arm to be raised and lowered along the pendulate arm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784